Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Zebra Technologies Corporation, a Delaware corporation (the “Employer”),
and Charles R. Whitchurch (the “Executive”), to be effective as of November 16,
2007 (the “Effective Date”).

RECITALS

A.      The Employer desires that the Executive continue to provide services for
the benefit of the Employer and its affiliates and the Executive desires to
accept such continued employment with the Employer.

B.      The Employer and the Executive previously executed the following
agreements (collectively, the “Prior Agreements”), which constitute all executed
agreements addressing the terms and conditions of the Executive’s employment
with the Employer:

1.      Special Separation Agreement dated October 27, 2006;

2.      Directors and Officers Employment Agreement dated June 3, 1997 and
July 17, 1997; and

3.      Inter-Office Memorandum from Ed Kaplan dated January 27, 1997.

C.      The Employer and the Executive desire to enter into a single
comprehensive agreement that enhances the employment relationship and supersedes
the Prior Agreements in order to encourage the Executive to continue to serve in
the employ of the Employer on a full-time basis.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1.      Employment.  As of the Effective Date, the Executive hereby accepts such
continued employment on the following terms and conditions. The Employer shall
employ the Executive as an executive officer of the Employer. The Executive
understands and agrees that he is an at-will employee, and the Executive and the
Employer can, and shall have the right to, terminate the employment relationship
at any time for any or no reason, with or without notice, and with or without
cause, subject to the payment provisions contained in Paragraph 7 of this
Agreement. Nothing contained in this Agreement or any other agreement shall
alter the at-will relationship.

2.      Duties.  The Executive shall work for the Employer in a full-time
capacity. The Executive shall, during the term of his employment, have the
duties, responsibilities, powers, and authority customarily associated with the
position of an executive officer. The Executive shall solely report to, and
follow the direction of, the Chief Executive Officer of the Employer or to his
designee or a designee of the Board of Directors of the Company (the “Board”).
The Executive shall diligently, competently, and faithfully perform all duties,
and shall devote his entire business time, energy, attention, and skill to the
performance of duties for the Employer or its affiliates and will use his best
efforts to promote the interests of the Employer. It shall not be considered a
violation of the foregoing for the Executive to serve on business, industry,
civic, religious or charitable boards or committees, so long as such service is
in compliance with the Employer’s Corporate Governance Guidelines, the Chief
Executive Officer of the Employer is provided notice of such service and, in his
reasonable determination, such service does not individually or in the aggregate
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Employer in accordance with this Agreement.

3.      Executive Loyalty.  Subject to the terms of this Agreement and the
Corporate Governance Guidelines, the Executive shall devote all of his time,
attention, knowledge, and skill solely and exclusively to the business and
interests of the Employer, and the



--------------------------------------------------------------------------------

Employer shall be entitled to all benefits and profits arising from or incident
to any and all work, services, and advice of the Executive. The Executive
expressly agrees that during the term of his employment, he shall not engage,
directly or indirectly, as a partner, officer, director, member, manager,
stockholder, supplier, advisor, agent, employee, or in any other form or
capacity, in any other business similar to that of the Employer. The foregoing
notwithstanding, and except as otherwise set forth in Paragraph 8, and provided
that none of the following reflects poorly on the Employer or, in the reasonable
determination of the Employer’s Chief Executive Officer, individually or in the
aggregate significantly interferes with the performance of the Executive’s
responsibilities as an employee of the Employer in accordance with this
Agreement, nothing herein contained shall be deemed to prevent the Executive
from (1) otherwise managing his personal investments and financial affairs, or
(2) investing his money in the capital stock or other securities of any
corporation whose stock or securities are publicly-owned or are regularly traded
on any public exchange, so long as (a) the Executive does not beneficially own
stock in any such corporation if more than five percent (5%) of the Employer’s
annual sales are to such corporation or if the Employer’s products comprise more
than five percent (5%) of such corporation’s annual sales, or (b) the Executive
does not beneficially own more than one percent (1%) of the outstanding capital
stock of any such corporation.

4.      Compensation.

A.      Base Salary.  So long as the Executive is employed by the Employer, the
Employer shall pay the Executive a gross base salary at an annual rate of
$286,800 (the “Base Salary”), payable in substantially equal installments in
accordance with the Employer’s payroll policy from time to time in effect. The
Executive’s Base Salary shall be subject to any payroll or other deductions as
may be required to be made pursuant to law, government order, or by agreement
with, or consent of, the Executive. The Base Salary shall be reviewed at least
annually, and may be increased or decreased from time to time as shall be
determined by the Employer, and once such Base Salary shall have been increased
or decreased, it shall thereafter be treated for all purposes of this Agreement
as the Executive’s Base Salary. Unless specifically agreed to in writing by the
Employer and the Executive, any increase or decrease in Base Salary shall not
limit or reduce any other obligation of the Employer or the Executive under this
Agreement.

B.      Performance Bonus.  The Executive shall be eligible to earn a
performance bonus under the Employer’s Management Bonus Plan (the “Bonus”) upon
the attainment of certain performance measures. The Compensation Committee of
the Board (the “Compensation Committee”) shall set the performance targets for a
given year. The Bonus shall be targeted at fifty percent (50%) of the
Executive’s Base Salary (the “Target Bonus”), with the actual Bonus earned to be
calculated on that portion of the Executive’s Base Salary actually earned during
the calendar year for which the Bonus is calculated. The Bonus, if any, for a
given year (the “Bonus Year”) shall be paid in the following year and on or
before March 15 of such year, provided, and except as otherwise set forth in
Paragraph 7B, the Executive must be employed by the Employer and in good
standing as of the date that the Bonus is paid to earn any Bonus for the Bonus
Year.

C.      Equity.  The Employer may award the Executive various forms of equity
compensation, all as determined by the Compensation Committee under and pursuant
to the terms of the 2006 Zebra Technologies Corporation Incentive Compensation
Plan as may be amended from time to time (the “2006 Incentive Compensation
Plan”). Upon the date of any such grant, the Employer shall provide the
Executive with an award agreement which shall describe the terms and conditions
of such award.

D.      Employee Benefits.  During the term of the Executive’s employment, the
Employer shall:

(1)      include the Executive in any life insurance, disability insurance,
medical, dental or health insurance, vacation (of four (4) weeks in each
calendar year, which vacation shall be forfeited if not used by the end of the
applicable calendar year), savings, pension and retirement plans and other
benefit plans or programs (including, if applicable, any excess benefit or
supplemental executive retirement plans) maintained by the Employer for the
benefit of its executive officers; and

 

2



--------------------------------------------------------------------------------

(2)      include the Executive in such perquisites as the Employer may establish
from time to time that are commensurate with his position and at least
comparable to those received by other executive officers of the Employer.

Nothing in this Agreement shall be construed to limit, condition, or otherwise
encumber the rights of the Employer, in its sole discretion, to amend,
discontinue, substitute or maintain any benefit plan, program, or perquisite.

5.      Expenses.  While employed by the Employer, the Executive shall be
entitled to receive prompt reimbursement for all reasonable and necessary
business expenses incurred by the Executive, in accordance with the practices
and policies applicable to other executive officers of the Employer, including
professional and service company dues, journal subscriptions, educational
seminars, conferences, and symposiums and as required by the Internal Revenue
Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended (the “Code”). The Executive shall be
entitled to receive prompt reimbursement for travel expenses incurred in
connection with the performance of his duties under this Agreement. To receive
reimbursement, the Executive shall submit to the Employer such vouchers or
expense statements that reasonably evidence expenses incurred in accordance with
the Employer’s travel and expense reimbursement policy.

6.      Termination.  The Executive’s services shall terminate upon the first to
occur of the following events:

A.      Death or Disability.  Upon the Executive’s date of death or the date the
Executive is given written notice that he has been determined to be disabled by
the Employer. For purposes of this Agreement, the Executive shall be deemed to
be disabled if the Executive, as a result of illness or incapacity, shall be
unable to perform substantially his required duties for a period of one hundred
eighty (180) consecutive days; provided, however, that if the Executive, after
being unable to perform substantially his required duties for a period of less
than one hundred eighty (180) consecutive days as a result of illness or
incapacity returns to active duty for less than thirty (30) days, the period of
such active duty will be disregarded in determining whether the 180 consecutive
day threshold has been accumulated (although it will not be accumulated as part
of the 180 day period). A termination of the Executive’s employment by the
Employer for disability shall be communicated to the Executive by written notice
and shall be effective on the tenth (10th) business day after receipt of such
notice by the Executive, unless the Executive returns to full-time performance
of his duties before such tenth (10th) business day.

B.      Cause Termination.  On the date the Board provides the Executive with
written notice that he is being terminated for Cause. For purposes of this
Agreement, and as determined by the Board in its sole discretion, the Executive
shall be deemed terminated for “Cause” if the Board terminates the Executive
after the Executive:

(1)      shall have committed, been indicted of, or been convicted of, or
admitted, plea bargained, entered a plea of no contest or nolo contendere to,
any felony of any kind or a misdemeanor, or violated any laws, involving fraud,
dishonesty or an act of moral turpitude;

(2)      shall have materially breached this Agreement or any other agreement to
which the Executive and the Employer are parties;

(3)      shall have materially violated any written Employer policy, regardless
of whether within or outside the scope of his authority;

(4)      shall have committed willful or intentional misconduct, gross
negligence, or dishonest, fraudulent or unethical behavior, or other conduct
involving serious moral turpitude in the performance of his duties hereunder;

(5)      shall have failed or refused to materially comply (to the best of his
ability) with a specific direction of the Employer, unless the Executive
reasonably and in good faith believes such specific direction to be unlawful (in
which case the Employer’s termination of the Executive’s employment shall not be
for Cause under this provision); or

 

3



--------------------------------------------------------------------------------

(6)      engages in any conduct which breaches his fiduciary duty to the
Employer, which materially injures the integrity, character or reputation of the
Employer or which impugns Executive’s own integrity, character or reputation so
as to cause Executive to be unfit to act in the capacity of an executive officer
of the Employer.

A termination of employment by the Employer for Cause under subparagraphs 6B(2),
(3), (4), (5) or (6) shall be effectuated by the Board giving the Executive
written notice of the termination within thirty (30) days of the event
constituting Cause, or such longer period as the parties may agree, setting
forth in reasonable detail the specific conduct of the Executive that
constitutes Cause, the specific provisions of this Agreement on which the
Employer relies and, to the extent such Cause is susceptible to cure, providing
the Executive with a thirty (30) day cure period. If such Cause is susceptible
to cure and the Executive fails to remedy the condition within such thirty
(30) day cure period, the Employer may terminate the Executive’s employment
within thirty (30) days after the expiration of the cure period, and if the
Employer fails to so terminate the Executive’s employment, any subsequent
termination based upon the same underlying facts shall not constitute a
termination for Cause under this subparagraph 6B.

C.      Employer Termination.  On the date the Employer terminates the
Executive’s employment for any reason, other than a reason otherwise set forth
in this Paragraph 6.

D.      Good Reason Termination.  On the date the Executive terminates his
employment for Good Reason. The term “Good Reason” means the occurrence of any
one of the following:

(1)      demotion of the Executive by the Employer to a non-executive officer
position (including a material diminution in the status of the Executive’s
responsibilities, authorities, powers or duties taken as a whole) or assignment
to the Executive of any duties materially inconsistent with his position, status
or responsibilities under this Agreement;

(2)      material breach of any provision of this Agreement by the Employer; or

(3)      decrease in Base Salary as in effect on the Effective Date in an amount
equal to or greater than ten percent (10%) (unless such decrease is applied on a
proportionally equal basis to all executive officers of the Employer) (an
“Applicable Decrease”), but only if the Executive terminates his employment with
the Employer as a result of an Applicable Decrease within fifteen (15) business
days of the later of (i) the effective date of the Applicable Decrease, or
(ii) the Executive’s actual knowledge of Applicable Decrease (“Applicable
Decrease Date”). For clarification purposes, should the Executive fail to
terminate his employment with the Employer within fifteen (15) business days of
the Applicable Decrease Date, such termination shall not constitute termination
of employment by the Executive for Good Reason under this provision.

A termination of employment by the Executive for Good Reason under subparagraph
6D(1) or (2) shall be effectuated by giving the Employer written notice of the
termination within thirty (30) days of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of the Employer that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies and providing the Employer with a thirty (30) day period during
which it may remedy the condition constituting Good Reason. If the Employer
fails to remedy the condition within such thirty (30) day period, the Executive
must terminate his employment within thirty (30) days after the expiration of
the cure period, and if the Executive fails to so terminate his employment, any
subsequent termination based upon the same underlying facts shall not constitute
a termination for Good Reason under this subparagraph 6D.

E.      Resignation.  On the date the Executive terminates his employment for
any reason (other than Good Reason), provided that the Executive shall give the
Board sixty (60) days written notice prior to such date of his intention to
terminate such employment. The Board may, in its sole discretion, waive such
sixty (60) day notice requirement.

 

4



--------------------------------------------------------------------------------

7.      Compensation Upon Termination.

A.      Final Payments.  If the Executive’s services are terminated pursuant to
Paragraph 6, the Executive shall be entitled to his salary through his final
date of active employment plus any accrued but unused vacation pay. The
Executive also shall be entitled to any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required under the terms
of any death, insurance, or retirement plan, program, or agreement provided by
the Employer and to which the Executive is a party or in which the Executive is
a participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable.

B.      Severance Benefits.

(1)      In addition to the salary and benefits described in Paragraph 7A, if
the Executive’s employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of his Base
Salary at the annual salary rate then in effect (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), for a period of one year following the
termination of the Executive’s employment (the “Severance Period”), payable in
accordance with the Employer’s payroll policy from time to time in effect and
subject to the limitations imposed under subparagraph 7B(3); (ii) a pro-rata
portion of the Bonus for the year in which the Executive’s employment
terminates, if such Bonus would have been earned had the Executive been employed
and in good standing as of the date the Bonus otherwise is paid to other senior
level executive of the Employer, and payable at the time the Bonus otherwise is
paid to other senior level executives of the Employer; (iii) the Bonus
attributable to the calendar year prior to the calendar year in which the
Executive’s employment terminates, if such Bonus would have been earned had the
Executive been employed and in good standing as of the date the Bonus otherwise
is paid to other senior level executive of the Employer, and provided such Bonus
had not yet been paid in accordance with the timing provisions set forth in
Paragraph 4B, and payable at the time the Bonus otherwise is paid to other
senior level executives of the Employer; (iv) a payment equal to one hundred
percent (100%) of the Target Bonus (before any reduction under Paragraph 6D(3)
which is made on a proportionally equal basis to all executive officers and
which is made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year, to be paid
at the same time that performance bonuses are generally paid by the Employer to
its executives for the year in which such termination occurs; (v) equity
compensation, if any, subject to the terms of the Executive’s award agreement;
(vi) professional outplacement services by a company selected by, and paid by,
the Employer within one (1) year after the date of termination, in an amount not
to exceed $32,000; and (vii) continued coverage of the Executive and his
dependents in the medical and dental insurance plans sponsored by the Employer,
as mandated by COBRA, which may continue to the extent required by applicable
law and the Employer shall pay for such coverage, at the same rate the Employer
pays for health insurance coverage for its active employees under its group
health plan (with the Executive required to pay for any employee-paid portion of
such coverage), through the earlier of (a) the last day of the Severance Period
or (b) the date the Executive becomes eligible for coverage under another group
health plan that does not impose preexisting condition limitations on the
Executive’s coverage, provided, however, that nothing herein shall be construed
to extend the period of time over which such COBRA continuation coverage may be
provided to the Executive and his dependents beyond that mandated by law and,
provided further, that the Executive shall be required to pay the entire cost of
such COBRA continuation coverage for any time following the last day of the
Severance Period.

(2)      The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a “Change
in Control,” the Executive’s employment is terminated pursuant to Paragraph 6C
or 6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1) above, and payable within
sixty (60) days following the later of the Change in Control or the

 

5



--------------------------------------------------------------------------------

termination, subject, however, to the limitations imposed under subparagraph
7B(3): two (2.0) times the Executive’s Base Salary at the annual rate then in
effect (before any reduction under Paragraph 6D(3) which is made on a
proportionally equal basis to all executive officers and which is made within
the one (1) year period preceding the date the Executive’s employment is
terminated) and two (2.0) times the Target Bonus (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), based upon the Base Salary for such year.
In addition, upon the termination of the Executive’s employment as set forth in
this subparagraph 7B(2) the Executive and his dependents shall be offered
continued coverage under the Employer’s group health plan for the duration of
the COBRA continuation period on the same financial terms as described above in
subparagraph 7B(1)(vii) and shall also be entitled to the compensation and
benefits, if any, set forth in subparagraphs 7B(1)(ii), (iii), (v) and (vi),
above.

(3)      Notwithstanding the foregoing, if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code and the
regulations and guidance promulgated thereunder, any payments described in this
Paragraph 7B shall be delayed for a period of six (6) months following the
Executive’s separation of employment to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code. The payments to be made under this Paragraph 7B shall
be further conditioned upon the Executive’s execution of an agreement acceptable
to the Employer that (i) waives any rights the Executive may otherwise have
against the Employer, and (ii) releases the Employer from actions, suits,
claims, proceedings and demands related to the period of employment and/or the
termination of employment. For purposes of this Paragraph 7B, “Change in
Control” shall be as defined under the 2006 Incentive Compensation Plan, as in
effect on the date hereof, which definition is incorporated herein by reference;
provided, however, the definition of Change in Control as set forth herein is
not intended to be broader than the definition of a “change in control event” as
defined by reference to the regulations under Section 409A of the Code, and the
payments described in Paragraph 7B(2) shall not be payable unless the applicable
Change in Control constitutes a change in control event in accordance with
Section 409A of the Code and the regulations and guidance promulgated
thereunder.

C.      Excise Tax.  If it shall be determined that any payment to the Executive
pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any shareholder of the Employer or any other person would be
subject to the excise tax imposed by Section 4999 of the Code because such
payment equals or exceeds three times the “Base Amount” (as defined under
Section 280G of the Code) by an amount in excess of ten percent (10%) of such
three times the Base Amount, then the Executive shall receive a Tax Gross-Up
Payment (as defined below) with respect to all such excise taxes. “Tax Gross-Up
Payment” means an amount payable to the Executive such that, after payment of
Taxes (as defined below) on such amount there remains a balance sufficient to
pay the Taxes being reimbursed. “Taxes” means the incremental United States
federal, state and local income, excise and other taxes payable by the Executive
with respect to any applicable item of income. If it shall be determined that
any payment to the Executive pursuant to this Agreement or any other payment or
benefit from the Employer, any affiliate, any shareholder of the Employer or any
other person would be subject to the excise tax imposed by Section 4999 of the
Code because such payment exceeds three times the Base Amount by an amount equal
to ten percent (10%) or less of such three times the Base Amount, then the
amount of any payments hereunder which shall be paid to the Executive shall be
reduced to an amount equal to one dollar less than three times the Base Amount.

8.      Restrictive Covenants.

A.      Confidentiality.

(1)      Confidential Information.  The Executive understands that the Employer
possesses Confidential Information which is important to its business, the
Employer devotes significant financial, human and other resources to the
development of its products, its customerbase and the general goodwill
associated with its business and the Employer

 

6



--------------------------------------------------------------------------------

diligently maintains the secrecy and confidentiality of its Confidential
Information. For purposes of this Agreement, Confidential Information is
information that was or will be developed, created, or discovered by or on
behalf of the Employer, or which became or will become known by, or was or is
conveyed to the Employer, which has commercial value in the Employer’s business.
“Confidential Information” means any and all financial, technical, commercial or
other information concerning the business and affairs of the Employer that is
confidential and proprietary to the Employer, including without limitation,
(i) information relating to the Employer’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payment terms, customer
lists and other similar information; (ii) inventions, designs, methods,
discoveries, works of authorship, creations, improvements or ideas developed or
otherwise produced, acquired or used by the Employer; (iii) the Employer’s
proprietary programs, processes or software, consisting of but not limited to,
computer programs in source or object code and all related documentation and
training materials, including all upgrades, updates, improvements, derivatives
and modifications thereof and including programs and documentation in incomplete
stages of design or research and development; (iv) the subject matter of the
Employer’s patents, design patents, copyrights, trade secrets, trademarks,
service marks, trade names, trade dress, manuals, operating instructions,
training materials, and other industrial property, including such information in
incomplete stages of design or research and development; and (v) other
confidential and proprietary information or documents relating to the Employer’s
products, business and marketing plans and techniques, sales and distribution
networks and any other information or documents which the Employer reasonably
regards as being confidential.

(2)      Employer Materials.  Executive understands that the Employer possesses
or will possess Employer Materials which are important to its business. For
purposes of this Agreement, “Employer Materials” are documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Employer, whether such documents have been prepared by the Executive or by
others.

(3)      Treatment of Confidential Information and Employer Property.  In
consideration of the Executive’s employment by the Employer, the compensation
received by the Executive from the Employer, and the Employer’s agreement to
give Executive access to certain Confidential Information, the Executive agrees
as follows:

(a)      All Confidential Information and trade secret rights, and other
intellectual property and rights (collectively “Rights”) in connection therewith
will be the sole property of the Employer. At all times, both during the
Executive’s employment by the Employer and after its termination for any reason,
Executive will keep in confidence and trust and will not use or disclose any
Confidential Information or anything relating to it without the prior written
consent of the Board, except as may be necessary and appropriate in the ordinary
course of performing the Executive’s duties to the Employer.

(b)      All Employer Materials will be the sole property of the Employer. The
Executive agrees that during the Executive’s employment by the Employer, the
Executive will not remove any Employer Materials from the business premises of
the Employer or deliver any Employer Materials to any person or entity outside
the Employer, except in connection with performing the duties of his employment.
The Executive further agrees that, immediately upon the termination of the
Executive’s employment by the Executive or by the Employer for any reason, or
during the Executive’s employment if so requested by the Employer, the Executive
will return all Employer Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only the Executive’s
copy of this Agreement.

 

7



--------------------------------------------------------------------------------

B.      Noncompetition and Nonsolicitation.  While employed by the Employer and
for a period of twenty-four (24) consecutive months following the date of
termination of employment for any reason, the Executive will not directly or
indirectly:

(1)      Contact, solicit, interfere with or divert any of the Employer’s
customers;

(2)      Accept employment or engage in a competing business, or engage in any
activity that may result in the disclosure, divulging or otherwise use of
Confidential Information acquired during Executive’s employment with the
Employer; and

(3)      Solicit any person who is employed by the Employer for the purpose of
encouraging that employee to join the Executive as a partner, agent, employee,
contractor or otherwise in any business activity.

In the event of any breach of this subparagraph B, the Executive agrees that the
twenty-four (24) month restricted period shall be tolled during the time of such
breach.

C.      Nondisparagement.  While employed by the Employer and indefinitely
thereafter, the Executive shall refrain from (1) making any false statement
about the Employer, and (2) all conduct, verbal or otherwise, that disparages or
damages or could disparage or damage the reputation, goodwill, or standing in
the community of the Employer or any of its subsidiaries, affiliates, or parents
or any of their officers, directors, employees and stockholders, or that could
have a deleterious effect upon the Employer’s or any of its subsidiaries’,
affiliates’, or parents’ business, provided, however, that nothing contained in
this Paragraph 8C or any other paragraph of this Agreement shall preclude the
Executive from making any statement in good faith that is required by law or
order of any court or regulatory commission.

D.      Forfeitures.  In the event that the Executive breaches any of the
restrictions in this Paragraph 8, he shall forfeit all of the applicable
payments and benefits under this Agreement, including but not limited to such
payments and benefits pursuant to Paragraph 7, and the Employer shall have the
right to recapture and seek repayment of any such applicable payments and
benefits under this Agreement. The Employer and the Executive acknowledge that
the remedy set forth hereunder is not to be considered a form of liquidated
damages and the forfeiture, recapture or repayment shall not be the exclusive
remedy hereunder.

E.      Intellectual Property.  The Employer has adopted a policy on Inventions
intended to encourage research and inventions by its executives, to appraise and
determine relative rights and equities of all parties concerned, to facilitate
patent applications, licensing, and the generation of royalties, if any, and to
provide a uniform procedure in patent matters when the Employer has a right or
equity. “Inventions” includes all improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, computer programs, compositions,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by the Executive, either alone
or jointly with others, during the term of the Executive’s employment, including
during any period prior to the date of this Agreement.

(1)      Ownership and Assignment.  Except as defined in this Agreement, all
Inventions which the Executive makes, conceives, reduces to practice or develops
(in whole or in part, either alone or jointly with others) during his employment
will be the sole property of the Employer to the maximum extent permitted by
law. The Executive agrees to assign such Inventions and all Rights in them to
the Employer. Exemptions from this Agreement to assign may be authorized in
those circumstances where the mission of the Employer is better served by such
action, provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Employer policies. Further, the
Executive may petition the Employer for license to make, market or sell a
particular Invention. The Employer may release patent rights to the inventor in
those circumstances when:

 

8



--------------------------------------------------------------------------------

(a)      the Employer provides the Executive with notification in writing that
it elects not to file a patent application and the inventor is prepared to do so
at his expense, or

(b)      at the Employer’s discretion, the equity of the situation indicates
that such release should be given, provided in either case that no further
research or development to develop that invention will be conducted involving
Employer support or facilities, and provided further that a shop right is
granted to the Employer and, at the Employer’s discretion, the Employer shall
have a royalty-free, assignable license to the Invention and any intellectual
property rights related to it.

The provisions of Paragraph 8E(1) do not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer was
used and which was developed entirely on the Executive’s own time, unless
(a) the Invention relates (1) to the business of the Employer, or (2) to the
Employer’s actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by the Executive for the
Employer.

(2)      Disclosure to the Employer.  The Executive promptly will disclose in
writing to the Board, with a copy to the General Counsel of the Employer, or to
any persons designated by the Board, all Inventions. The Executive also will
disclose to the General Counsel of the Employer all things that would be
Inventions if made during the term of the Executive’s employment, conceived,
reduced to practice, or developed by the Executive within six months after the
termination of his employment with the Employer, unless the Executive can
demonstrate that the Invention has been conceived and first reduced to practice
by the Executive following the termination of his employment with the Employer.
Such disclosures will be received by the Employer in confidence (to the extent
they are not assigned in this Paragraph and do not extend the assignment made in
this Paragraph.) The Executive will not disclose Inventions to any person
outside the Employer unless requested to do so by the Board or the General
Counsel of the Employer.

(3)      Assistance with Rights.  The Executive agrees to perform, during and
after employment, all acts deemed necessary or desirable by the Employer to
permit and assist it, at the Employer’s expense, in obtaining, maintaining,
defending and enforcing Rights with respect to such Inventions and improvements
in any and all countries. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in legal proceedings. The
Executive agrees to execute such declarations, assignments, or other documents
as may be necessary in the course of Invention evaluation, patent prosecution,
or protection of patent or analogous property rights, to assure that title in
such Inventions will be held by the Employer or by such other parties designated
by the Employer as may be appropriate under the circumstances. The Executive
irrevocably designates and appoints the Employer and its duly authorized
officers and agents, as his agents and attorneys-in-fact to act for and on the
Executive’s behalf and instead of the Executive, to execute and file any
documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Executive.

(4)      Moral Rights.  Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Executive hereby waives such Moral
Rights and consents to any action of the Employer that would violate such Moral
Rights in the absence of such consent. The Executive will confirm any such
waivers and consents from time to time as requested by the Employer.

F.      No Conflicts.  The execution and delivery of this Agreement by the
Executive does not conflict with, or result in a breach of or constitute a
default under, any agreement or contract, whether oral or written, to which the
Executive is a party or by

 

9



--------------------------------------------------------------------------------

which the Executive may be bound. In addition, the Executsive has informed the
Employer of, and provided the Employer with copies of, any non-competition,
confidentiality, work-for-hire or similar agreements to which the Executive is
subject or may be bound.

G.      Disclosure.  The Executive acknowledges and agrees that the scope
described above is necessary and reasonable in order to protect the Employer in
the conduct of its business and that, if the Executive becomes employed by
another employer, he shall be required to disclose the existence of this
Paragraph 8 to such employer and the Executive hereby consents to and the
Employer is hereby given permission to disclose the existence of this Paragraph
8 to such employer.

H.      Market Information.  The Executive acknowledges that he may become aware
of “material” nonpublic information relating to the Employer’s vendors,
suppliers, alliance and/or joint venture partners, customers, or competitors
(each, a “Business Partner”) whose stocks are publicly traded. The Executive
acknowledges that he is prohibited by law as well as by Employer policy from
trading in the shares of such Business Partners while in possession of such
information or directly or indirectly disclosing such information to any other
persons so that they may trade in these shares. For purposes of this Paragraph
H, “material” information may include any information, positive or negative,
which might be of significance to an investor in determining whether to
purchase, sell or hold the stock of publicly traded customers. Information may
be significant for this purpose even if it would not alone determine the
investor’s decision. Examples include a potential business acquisition, internal
financial information that departs in any way from what the market would expect,
the acquisition or loss of a major contract, or an important financing
transaction.

I.      Unauthorized Material.  The Employer does not wish to incorporate any
unlicensed or unauthorized material into its products or services or those of
its subsidiaries. Therefore, the Executive agrees that he will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.

J.      Injunctive Relief.  It is agreed that any breach or anticipated or
threatened breach of any of the Executive’s covenants contained in this
Paragraph 8 will result in irreparable harm and continuing damages to the
Employer and its business and that the Employer’s remedy at law for any such
breach or anticipated or threatened breach will be inadequate and, accordingly,
in addition to any and all other remedies that may be available to the Employer
at law or in equity in such event, any court of competent jurisdiction may issue
a decree of specific performance or issue a temporary and permanent injunction,
without the necessity of the Employer posting bond or furnishing other security
and without proving special damages or irreparable injury, enjoining and
restricting the breach, or threatened breach, of any such covenant, including,
but not limited to, any injunction restraining the Executive from disclosing, in
whole or part, any Confidential Information. The Executive further agrees to pay
all of the Employer’s costs and expenses, including reasonable attorneys’ and
accountants’ fees, incurred in successfully enforcing such covenants.

9.      Notices.  Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or
(d) with respect to a facsimile, the date on which the facsimile is sent and
receipt of which is confirmed. Any and all notices referred to in this
Agreement, or which either party desires to give to the other, shall be
addressed to his residence in the case of the Executive, or, if to the Employer,
to:

 

10



--------------------------------------------------------------------------------

Vice President, General Counsel and Secretary

Zebra Technologies Corporation

333 Corporate Woods Parkway

Vernon Hills, IL 60061

Either party may from time to time designate a new address by notice given in
accordance with this Paragraph 9.

10.      Waiver of Breach.  A waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver or estoppel of any subsequent breach by such other party. No waiver
shall be valid unless in writing and signed by an authorized officer of the
Employer or by the Executive, as the case may be.

11.      Assignment.  The Executive acknowledges that the services to be
rendered by him are unique and personal. Accordingly, the Executive may not
assign any of his duties or obligations under this Agreement. This Agreement
shall be binding upon and inure to the benefit of the Executive, his estate and
beneficiaries. The rights and obligations of the Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Employer.

12.      Entire Agreement.  This Agreement, together with the agreements
referred to herein, sets forth the entire and final agreement and understanding
of the parties and contains all of the agreements made between the parties with
respect to the subject matter hereof. This Agreement supersedes the Prior
Agreements and any and all other agreements, either oral or in writing, between
the parties hereto, with respect to the subject matter hereof. No change or
modification of this Agreement shall be valid unless in writing and signed by
the Employer and the Executive.

13.      Severability.  If any provision of this Agreement shall be found
invalid or unenforceable for any reason, in whole or in part, then such
provision shall be deemed modified, restricted, or reformulated to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision had been originally incorporated herein as so
modified, restricted, or reformulated or as if such provision had not been
originally incorporated herein, as the case may be. The parties further agree to
seek a lawful substitute for any provision found to be unlawful; provided, that,
if the parties are unable to agree upon a lawful substitute, the parties desire
and request that a court or other authority called upon to decide the
enforceability of this Agreement modify those restrictions in this Agreement
that, once modified, will result in an agreement that is enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

14.      Headings.  The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.

15.      Execution of Agreement.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

16.      Recitals.  The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

 

11



--------------------------------------------------------------------------------

17.      Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to its
conflict of law provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the state of Illinois in any state or federal
court of competent subject matter jurisdiction situated in Lake or Cook County,
Illinois. The Executive further agrees that the sole and exclusive venue for any
suit arising out of, or seeking to enforce, the terms of this Agreement shall be
in a state or federal court of competent subject matter jurisdiction situated in
Lake or Cook County, Illinois. In addition, the Executive waives any right to
challenge in another court any judgment entered by such Lake or Cook County
court or to assert that any action instituted by the Employer in any such court
is in the improper venue or should be transferred to a more convenient forum.
Further, the Executive waives any right he may otherwise have to a trial by jury
in any action to enforce the terms of this Agreement.

18.      Indemnification.  The Employer shall obtain and maintain for the
Executive directors’ and officers’ liability insurance coverage and shall
indemnify the Executive to the extent permitted under the Employer’s By-Laws
and/or Certificate of Incorporation.

19.      No Mitigation.  The Executive shall have no obligation or duty to seek
subsequent employment or engagement as an employee (including self-employment)
or as a consultant or otherwise mitigate the Employer’s obligation under this
Agreement. Payments and benefits due under Paragraph 7 of this Agreement shall
not be reduced by any compensation earned by the Executive as an employee or
consultant from any employment or consulting arrangement after the Executive’s
termination of employment.

IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.

 

ZEBRA TECHNOLOGIES CORPORATION:

     

EXECUTIVE:

By:

 

/s/ Anders Gustafsson

   

/s/ Charles R. Whitchurch

Date signed: November 16, 2007

   

Date signed: November 16, 2007

 

12